DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 07/26/2022 have been noted and entered for consideration. 

With regard to the 112(b) rejections, Applicant’s arguments filed 07/26/2022 in view of the amendments filed 07/26/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/26/2022 in view of the amendments filed 07/26/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over phone calls and follow-up internet communications with Hemant Keskar (Reg. No. 61,776) on 08/09/2022 through 08/17/2022.
The application has been amended to the Claims as follows.

1. (Currently Amended) A method for configuring uplink time-frequency resource
sets, wherein the method applied to a base station [[and]], comprising:
configuring at least one of the uplink time-frequency resource sets for a User
Equipment (UE) configured with an uplink transmission multiplexing mode, wherein the
uplink time-frequency resource sets comprise time-frequency resource units on which
the UE performs rate matching;
transmitting one or more indication groups to the UE to indicate the at least one
of the uplink time-frequency resource sets; [[and]]
configuring one or more reference ranges for the uplink time-frequency resource sets; and
configuring a corresponding relationship between the one or more reference ranges and the one or more indication groups, 
wherein each of the uplink time-frequency resource sets corresponds to [[one]] a reference range of the one or more reference ranges, so that the UE receives the one or more indication groups, determines a corresponding reference range of the one or more reference ranges according to the corresponding relationship, and determines each of the uplink time-frequency resource sets within the determined corresponding reference range based on the one or more indication groups,
wherein one of the uplink time-frequency resource sets is indicated by at least
one of the indication groups and each of the indication groups comprises a symbol level
indication, a resource block level indication and a subcarrier level indication, wherein the symbol level indication, the resource block level indication and the subcarrier level indication in combination are used by the UE to determine at least one resource on which the UE performs rate matching; and
wherein the uplink transmission multiplexing mode means that the UE can multiplex a time-frequency resource with one or more other UEs for uplink transmission,
wherein the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block which indicates whether the rate matching is performed on the physical resource block or not,
wherein the subcarrier level indication is indicated by a third bitmap which belongs to a data type of a string, a number of bits in the third bitmap is a total number of subcarriers comprised in a physical resource block within the reference range, and each bit in the third bitmap indicates a subcarrier which indicates whether the rate matching is performed on the subcarrier or not.

2. (Cancelled)

3. (Previously Presented) The method according to claim 1, wherein the symbol level indication is indicated by a first bitmap, a number of bits in the first bitmap is a total number of symbols comprised in the reference range, and each bit in the first bitmap indicates a symbol which indicates whether the rate matching is performed on the symbol or not.

4. (Original) The method according to claim 3, wherein each indication group
uses a length of the first bitmap as a unit for periodic application in a time domain.

5-6. (Cancelled)

7. (Currently amended) The method according to claim 1, wherein the subcarrier level indication is performed by indicating a configuration type of a demodulation reference signal, a number of a transmission port of the demodulation reference signal, and a subcarrier interval corresponding to the demodulation reference signal, so that the rate matching is performed on a subcarrier index corresponding to the transmission port of the demodulation reference signal, wherein the subcarrier index corresponding to the transmission port of the demodulation reference signal is a subcarrier index in a physical resource block within a subcarrier interval corresponding to the UE, and the subcarrier index is determined by calculation of the UE based on the configuration type, the number of the transmission port, the subcarrier interval corresponding to the demodulation reference signal and the subcarrier interval of the UE.

8. (Previously Presented) The method according to claim 1, wherein the reference range is configured for the UE through a Radio Resource Control (RRC) signaling or a default setting.

9. (Cancelled)

10. (Previously Presented) The method according to claim 1, wherein the uplink time-frequency resource sets are configured for the UE by the base station through a Radio Resource Control (RRC) signaling.

11-13. (Cancelled)

14. (Currently Amended) A method for receiving uplink time-frequency resource sets, wherein the method applied to a User Equipment (UE) [[and]], comprising: 
receiving at least one of the uplink time-frequency resource sets, wherein each of the uplink time-frequency resource sets is indicated by at least one indication group which comprises a symbol level indication, a resource block level indication and a subcarrier level indication, wherein the symbol level indication, the resource block level indication and the subcarrier level indication in combination are used by the UE to determine at least one resource on which the UE performs rate matching;
determining at least one reference range according to a default setting, or receiving the at least one reference range while receiving the at least one of the uplink time-frequency resource sets[[,]]; 
determining a corresponding relationship configured between the at least one reference range and the at least one indication group, wherein each of the uplink time-frequency resource sets corresponds to [[one]]a reference range of the at least one reference range, so that the UE receives the at least one indication group; 
determining a corresponding reference range of the at least one reference range according to the corresponding relationship; 
determining each of the uplink time-frequency resource sets within the determined corresponding reference range based on the at least one indication group[[,]]; and 
performing rate matching on time-frequency resource units comprised in the uplink time-frequency resource sets,
wherein the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block which indicates whether the rate matching is performed on the physical resource block or not,
wherein the subcarrier level indication is indicated by a third bitmap which belongs to a data type of a string, a number of bits in the third bitmap is a total number of subcarriers comprised in a physical resource block within the reference range, and each bit in the third bitmap indicates a subcarrier which indicates whether the rate matching is performed on the subcarrier or not.

15. (Cancelled)

16. (Currently Amended) An apparatus for configuring uplink time-frequency resource sets, comprising: 
a memory; and 
a processor, 
wherein a computer program that can be executed on the processor is stored in the memory, and when the computer program is executed by the processor, the computer program causes 
configure at least one of the uplink time-frequency resource sets for a User Equipment (UE) configured with an uplink transmission multiplexing mode, wherein the uplink time-frequency resource sets comprise time-frequency resource units on which the UE performs rate matching; 
transmit one or more indication groups to the UE to indicate the at least one of the uplink time-frequency resource sets; [[and]]
configure one or more reference ranges for the uplink time-frequency resource sets; and 
configure a corresponding relationship between the one or more reference ranges and the one or more indication groups, wherein each of the uplink time-frequency resource sets corresponds to [[one]] a reference range of the one or more reference ranges, so that the UE receives the one or more indication groups, determines a corresponding reference range of the one or more reference ranges according to the corresponding relationship, and determines each of the uplink time-frequency resource sets within the determined corresponding reference range based on the one or more indication groups,
wherein one of the uplink time-frequency resource sets is indicated by at least one of the indication groups and each of the indication groups comprise a symbol level indication, a resource block level indication and a subcarrier level indication, wherein the symbol level indication, the resource block level indication and the subcarrier level indication in combination are used by the UE to determine at least one resource on which the UE performs rate matching; and wherein the uplink transmission multiplexing mode means that the UE can multiplex a time-frequency resource with one or more other UEs for uplink transmission,
wherein the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block which indicates whether the rate matching is performed on the physical resource block or not,
wherein the subcarrier level indication is indicated by a third bitmap which belongs to a data type of a string, a number of bits in the third bitmap is a total number of subcarriers comprised in a physical resource block within the reference range, and each bit in the third bitmap indicates a subcarrier which indicates whether the rate matching is performed on the subcarrier or not.

17. (Cancelled)

18. (Previously Presented) The apparatus according to claim 16, wherein the symbol level indication is indicated by a first bitmap, a number of bits in the first bitmap is a total number of symbols comprised in the reference range, and each bit in the first bitmap indicates a symbol which indicates whether the rate matching is performed on the symbol or not.

19. (Original) The apparatus according to claim 18, wherein each indication group uses a length of the first bitmap as a unit for periodic application in a time domain.

20-21. (Cancelled)

22. (Previously Presented) The apparatus according to claim 16, wherein the subcarrier level indication is performed by indicating a configuration type of a demodulation reference signal, a number of a transmission port of the demodulation reference signal, and a subcarrier interval corresponding to the demodulation reference signal, so that the rate matching is performed on a subcarrier index corresponding to the transmission port of the demodulation reference signal, wherein the subcarrier index corresponding to the transmission port of the demodulation reference signal is a subcarrier index in a physical resource block within a subcarrier interval corresponding to the UE, and the subcarrier index is determined by calculation of the UE based on the configuration type, the number of the transmission port, and the subcarrier interval
corresponding to the demodulation reference signal and the subcarrier interval of the
UE.

23. (Previously Presented) The apparatus according to claim 16, wherein the reference range is configured for the UE by a base station through a Radio Resource Control (RRC) signaling or a default setting.

24. (Cancelled)

25. (Previously Presented) The apparatus according to claim 16, wherein the uplink time-frequency resource sets are configured for the UE by a base station through a Radio Resource Control (RRC) signaling.

26-30. (Cancelled)

The end of the Claims

Allowable Subject Matter
Claims 1, 3-4, 7-8, 10, 14, 16, 18-19, 22-23 and 25 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 3-4, 7-8, 10, 14, 16, 18-19, 22-23 and 25 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... configuring a corresponding relationship between the one or more reference ranges and the one or more indication groups, wherein each of the uplink time-frequency resource sets corresponds to a reference range of the one or more reference ranges, so that the UE receives the one or more indication groups, determines a corresponding reference range of the one or more reference ranges according to the corresponding relationship, and determines each of the uplink time-frequency resource sets within the determined corresponding reference range based on the one or more indication groups, wherein one of the uplink time-frequency resource sets is indicated by at least one of the indication groups and each of the indication groups comprises a symbol level indication, a resource block level indication and a subcarrier level indication, wherein the symbol level indication, the resource block level indication and the subcarrier level indication in combination are used by the UE to determine at least one resource on which the UE performs rate matching....” and in combination with other limitations recited in claim 1.
3GPP1 in view of Islam and Shi teaches, the other limitations recited in claim 1, as stated in pages 8-11 and 14-15 of the Final Office Action. 
Further, 3GPP1 in view of Islam teaches, “wherein each of the uplink time-frequency resource sets corresponds to a reference range of the one or more reference ranges, so that the UE determines each of the uplink time-frequency resource sets within the corresponding reference range based on the one or more indication groups ... wherein one of the uplink time-frequency resource sets is indicated by at least one of the indication groups and each of the indication groups comprises a symbol level indication, a resource block level indication and a subcarrier level indication”, as stated in pages 10-11 of the Final Office Action.   
However, 3GPP1, Islam and Shi nor the other cited prior of record do not teach, suggest or render obvious the remaining italic limitations in combination with other limitations of claim 1.
Claims 14 and 16 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 3-4, 7-8, 10, 18-19, 22-23 and 25 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                               

                                                                                                                                                                         /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469